Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 5, 2020

                                     No. 04-20-00301-CV

     Penny BARKER and Executor and Beneficiary of the Estate of Carole Ann Wickizer,
                                    Appellants

                                               v.

                               MASON BANCSHARES, INC.,
                                       Appellee

                     From the 452nd District Court, Mason County, Texas
                                  Trial Court No. 185831
                       Honorable Robert Rey Hofmann, Judge Presiding


                                        ORDER

        Appellant’s brief was originally due on September 2, 2020. Appellant’s first motion for
extension of time was granted, extending the deadline for filing the brief to October 2, 2020. On
October 2, 2020, appellant filed a motion requesting an additional extension of time to file the
brief until October 16, 2020, for a total extension of 44 days. After consideration, we GRANT
the motion and ORDER appellant to file her brief by October 16, 2020.



                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court